This is an appeal by the wife, petitioner below, from the decree advised by the advisory master in her suit for separate maintenance and her husband's counter-claim for divorce on the ground of extreme cruelty. The petitioner's suit was dismissed. The husband's counter-claim prevailed.
We have examined the testimony and find that the charge of the wife that her husband unjustifiably deserted her and failed to support her was not proved.
As to the husband's counter-claim for divorce against his wife for extreme cruelty, there was ample testimony which the advisory master evidently believed to justify his conclusion that the petitioner was guilty of the extreme cruelty charged in the counter-claim.
The decree under review will therefore be affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 13.
For reversal — HEHER, J. 1. *Page 277